Citation Nr: 0903894	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-21 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of establishing eligibility for Department of 
Veterans Affairs benefits.   


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1969 to June 1971, 
plus eight years of prior active service.  He died in March 
2003.  The appellant seeks recognition as his surviving 
spouse for VA benefits purpose.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2007 by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While the case was awaiting review at the Board, an 
additional item of relevant evidence was received consisting 
of a witness statement which pertains to the question of 
whether the appellant and the veteran lived together during 
the period of time immediately preceding his death.  The 
Board concludes that this item of evidence must be reviewed 
by the RO in the first instance prior to review by the Board.  
In this regard, the appellant has not submitted any waiver of 
her right to have such evidence considered by the RO pursuant 
to 38 C.F.R. § 20.1304(c).  The Board wrote to the appellant 
and asked whether she wished to waive her right to have the 
evidence reviewed by the RO.  However, she did not respond.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the additional 
evidence which has been added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  

2.  If any of the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




